 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-315-KJD-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSE CANDELARIO MURO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that sentencing memorandum currently due on
11   October 29, 2019 is now due on October 30, 2019.
12          IT IS FURTHER ORDERED that the government shall have until November 1, 2019
13   to file a response to the defendants sentencing memorandum.
14                     30th day of October, 2019.
            DATED this ____
15
16                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
